UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BERLYN INCORPORATED, a Maryland         
corporation; KENNETH C. ROSSIGNOL;
MONTGOMERY SENTINEL PUBLISHING,
INCORPORATED,
               Plaintiffs-Appellants,
                 v.
THE GAZETTE NEWSPAPERS,                         No. 02-2152
INCORPORATED; THE WASHINGTON
POST COMPANY, a body corporate of
the state of Delaware;
WASHINGTON AND BALTIMORE
SUBURBAN PRESS NETWORK, a body
corporate of the state of Delaware,
               Defendants-Appellees.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Frederic N. Smalkin, Senior District Judge.
                           (CA-01-606-S)

                        Argued: May 8, 2003

                      Decided: August 18, 2003

       Before WILKINS, Chief Judge, and GREGORY and
                   SHEDD, Circuit Judges.



Affirmed by unpublished opinion. Judge Gregory wrote the opinion,
in which Chief Judge Wilkins and Judge Shedd joined.
2               BERLYN INC. v. THE GAZETTE NEWSPAPERS
                               COUNSEL

ARGUED: George William Liebman, Baltimore, Maryland, for
Appellants. Arthur Douglas Melamed, WILMER, CUTLER & PICK-
ERING, Washington, D.C., for Appellees. ON BRIEF: Melvin J.
Sykes, Baltimore, Maryland, for Appellants. Ali M. Stoeppelwerth,
Kyle M. DeYoung, WILMER, CUTLER & PICKERING, Washing-
ton, D.C.; David P. Donovan, WILMER, CUTLER & PICKERING,
Tysons Corner, Virginia; Charles O. Monk, II, Daniel R. Chemers,
Gretchen L. Klebasko, Patrick E. Clark, SAUL EWING, L.L.P., Bal-
timore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

GREGORY, Circuit Judge:

                                     I

   Berlyn, Inc., et al., a group of community-oriented, weekly-
newspaper publishers, filed suit in federal district court against the
Washington Post Company, et al., alleging multi-tiered violations of
federal and state antitrust laws, along with claims of unfair competi-
tion, breach of contract, and tortious interference with contract. The
defendants filed a motion for summary judgment, pursuant Rule 56(c)
of the Federal Rules of Civil Procedure. The district court granted the
defendants’ motion as to all claims, and dismissed the case. For the
reasons stated below, we affirm.1
    1
   On March 4, 2003, Appellees filed a Motion to Strike. Insofar as the
motion seeks to strike Appellants’ proposed addendum to their reply
brief, the motion is granted. The motion is denied in all other respects.
Additionally, this court denies Appellants’ request for costs related to the
preparation of its Motion to Strike and its Motion to Have Joint Appen-
dix Corrected.
              BERLYN INC. v. THE GAZETTE NEWSPAPERS                 3
                                  II

                                  A

   The plaintiffs are Berlyn, Inc., ("Berlyn") Montgomery Sentinel
Publishing, Inc., ("Montgomery Sentinel") and Kenneth C. Rossignol
("Rossignol")(collectively, "Appellants"). Berlyn is owned by Lynn
and Bernie Kapiloff, and publishes the Prince George’s County Senti-
nel. Montgomery Sentinel publishes the Montgomery County Senti-
nel. Rossingol is a self-described "one-man band" who publishes and
produces the St. Mary’s Today, in St. Mary’s County, Maryland. Each
of Appellants’ newspapers are small, weekly, paid, community news-
papers. For example, from 1997 to 2000, the St. Mary’s Today’s total
annual profits ranged from a low of $1,157 to a high of $16,138.

   The defendants are the Washington Post Company ("Post Com-
pany"), the Gazette Newspapers, Inc. ("Gazette"), and the Washington
and Baltimore Suburban Press Network, Inc., ("Press Net-
work")(collectively, "Appellees"). The Post Company publishes the
Washington Post, which includes a weekly single section supplement
dedicated to local news coverage (the "Extra"). Gazette publishes
forty-four distinct weekly, community newspapers in the Washington,
D.C. metropolitan area, and is a wholly-owned subsidiary of the Post
Company. In addition, Gazette owns fifty percent of the Press Net-
work, which is an organization designed to provide advertisers with
one-stop shopping for placing ads in a series of local papers through-
out the region. Appellants’ complaint centers on two incidents, both
of which are summarized below: the Press Network’s activities in
Prince George’s County, and Gazette’s acquisition of the Southern
Maryland Division of the Chesapeake Publishing Corporation
("Chesapeake"), an organization that published community newspa-
pers.

   In 1992, Gay Nuttall, the founder of the Press Network, asked sev-
eral area newspapers, including the Prince George’s Sentinel, if they
would become members of the Press Network. In particular, she told
Lynn Kapiloff that the Prince George’s Sentinel would "be her paper"
in Prince George’s County, meaning that the Sentinel would be the
only newspaper in that county that would be a member of the Press
Network. Nuttall and Kapiloff did not enter into any written contract,
4              BERLYN INC. v. THE GAZETTE NEWSPAPERS
and the details of their oral exclusivity agreement were vague. The
agreement, for example, did not include any time limitation, although
Lynn Kapiloff assumed that the agreement would run "forever."
Additionally, the agreement did not specify what would be required
of the Sentinel — e.g., whether it might be required to maintain a cer-
tain level of circulation or a certain level of publication quality.

   In 1995, the Prince George’s Sentinel had not improved as Nuttall
had expected, and she began looking for other Prince George’s
County newspapers to include in the Press Network. She went to sev-
eral publishers, including Chuck Lyons, the publisher of Gazette’s
newspapers. At the time, Gazette was enjoying considerable success
in Montgomery County and other areas, but was not yet established
in Prince George’s County. In October of 1997, Gazette decided to
enter Prince George’s County, first with the Greenbelt/College Park
Gazette, and with other publications soon thereafter. By 1998, the
Greenbelt/College Park Gazette was profitable. Nuttall believed that
Gazette’s success proved that it would be a superior product for her
advertisers. Since the advertisers were the clients who were paying
for her service, her objective was to do the best that she could for
them. Thus, by late 1997, the Press Network began presenting busi-
nesses with the choice of either advertising in the Prince George’s
County Sentinel or the Prince George’s County Gazette. When asked
to provide a recommendation, the Press Network’s salespersons rec-
ommended Gazette newspapers.

   Appellants, of course, offer a different account of the events. They
insist that Gazette and the Press Network conspired to eliminate com-
petition for Gazette in Prince George’s County by: (1) orchestrating
Gazette’s entry into the county; (2) pressuring advertisers to choose
Gazette over the Prince George’s County Sentinel; and (3) conspiring
to give Gazette preferred treatment on the rate cards the Press Net-
work provided to advertisers.

   The second major incident that forms the basis for this lawsuit is
Gazette’s acquisition of the Chesapeake’s Southern Maryland Divi-
sion. In October of 2000, Chuck Lyons learned that the Southern
Maryland Division was for sale. Lyons thought the Southern Mary-
land Division’s assets would compliment Gazette’s existing opera-
tions. Thus, Gazette submitted a formal bid to buy Chesapeake for
                BERLYN INC. v. THE GAZETTE NEWSPAPERS                    5
$46 million, with funds loaned by the Post Company and booked to
Gazette as an intercompany payable.

   Appellants argue that this acquisition adversely affected (or had the
potential to so affect) competition in Southern Maryland, including
Montgomery, Prince George’s, and St. Mary’s Counties. They allege
that the Post Company and Gazette now have a ninety-nine percent
market share in the three counties, and that the Post Company and
Gazette acquired Chesapeake’s Southern Maryland Division as an
intentional step toward seizing monopoly power.

                                    B

   Based on all of these activities, Apppellants filed suit in federal dis-
trict court alleging violations of Sections 1 and 2 of the Sherman Act
(15 U.S.C. §§ 1 and 2), Section 7 of the Clayton Act (15 U.S.C. § 18),
and Section 11-204(a)(1) of the Maryland Antitrust Act. In addition
to their federal and state antitrust claims, Appellants asserted causes
of action based on unfair competition, breach of contract, and tortious
interference with contract. Appellees filed a motion for summary
judgment, arguing that Appellants were unable to establish the rele-
vant product or geographic markets to support their antitrust claims.
On the state common-law claims, Appellees insisted that they were
entitled to summary judgment based on the insufficiency of Appel-
lants’ evidence. The district court agreed with Appellees on all
grounds and dismissed the case. This appeal followed.

                                    III

   Before addressing Appellees’ motion for summary judgment, we
must first consider Appellants’ allegation that the district court erred
in refusing Dr. Thomas Overstreet, Appellants’ proposed microecono-
mist, additional time to develop his opinion and offer evidence in
opposition to Appellees’ motion for summary judgment. We review
this decision of the district court for abuse of discretion. United States
v. Jones, 136 F.3d 342, 349 (4th Cir. 1998).

  Appellants’ motion for leave to designate Overstreet as an expert
witness provided, "If Defendants designate a microeconomist, Plain-
6              BERLYN INC. v. THE GAZETTE NEWSPAPERS
tiffs request leave to offer Dr. Overstreet as a rebuttal expert who
would testify on deposition and after the depositions of Defendants’
experts." (J.A. at 144.) That is, Appellants sought to offer Overstreet
solely as a rebuttal witness, and not as a expert witness in their case
in chief. The district court granted the motion, but clarified, "Al-
though plaintiffs may designate a ‘rebuttal’ expert, that expert’s testi-
mony may not be used in plaintiffs’ case in chief, nor may it be relied
upon to support an opposition to any dispositive motion forthcoming
from the defendants." (J.A. at 182.)

   It is well-settled that, "[o]rdinarily, rebuttal evidence may be intro-
duced only to counter new facts presented in the defendant’s case in
chief. . . . Permissible rebuttal evidence also includes evidence
unavailable earlier through no fault of the plaintiff." Allen v. Prince
George’s County, 737 F.2d 1299, 1305 (4th Cir. 1984) (emphasis
added). In light of this rule, the district court decided not to delay its
consideration of Appellees’ motion for summary judgment by provid-
ing Dr. Overstreet with additional time to develop evidence that may
(or may not) have been useful to Appellants’ case in chief. Because
Appellants never contended that Dr. Overstreet’s testimony was
unavailable to them earlier through no fault of their own, the district
court found that any delay would be unwarranted. The court’s ruling
on this matter was not an abuse of discretion. Accordingly, we affirm
the district court’s decision, and turn our attention to Appellees’
motion for summary judgment.

                                   IV

   We review a district court’s grant of summary judgment de novo.
See Thompson Everett, Inc. v. Nat’l Cable Adver., L.P., 57 F.3d 1317,
1323 (4th Cir. 1995). The Post Company, Gazette, and the Press Net-
work insist that they are entitled to summary judgment on Appellants’
antitrust allegations, which are as follows. First, Appellants allege that
the Press Network’s exclusionary bylaws, which gave Gazette effec-
tive veto power over which newspapers could become members of the
Press Network, violated Section 1 of the Sherman Act. "To establish
a violation of § 1 of the Sherman Act, Plaintiffs must first show: "(1)
a contract, combination, or conspiracy; (2) that imposed an unreason-
able restraint of trade." Dickson v. Microsoft Corp., 309 F.3d 193, 202
(4th Cir. 2002). In addition, they must also "prove the existence of
               BERLYN INC. v. THE GAZETTE NEWSPAPERS                    7
‘antitrust injury,’ which is to say injury of the type the anti-trust laws
were intended to prevent and that flows from that which makes defen-
dants’ acts unlawful." Id. at 203 (internal citations omitted).

   Second, based on Section 2 of the Sherman Act, Appellants allege
that Gazette and the Post Company have been engaged in an attempt
to monopolize, and they and the Press Network have conspired to
monopolize the community newspapers business throughout Southern
Maryland, including Prince George’s and Montgomery Counties.
"Two elements comprise the offense of monopolization [under Sec-
tion 2 of the Sherman Act]: ‘(1) the possession of monopoly power
in the relevant market and (2) the willful acquisition or maintenance
of that power as distinguished from growth or development as a con-
sequence of a superior product, business acumen, or historic acu-
men.’" Oksanen v. Page Mem. Hosp., 945 F.2d 696, 710 (4th Cir.
1991) (citations omitted).

   Third, Appellants allege that Gazette’s acquisition of the Chesa-
peake’s Southern Maryland Division violated Section 7 of the Clay-
ton Act. Section 7 prohibits any individual or organization from
acquiring "the whole or any part of the stock or other share capital"
of another organization where "the effect of such acquisition may be
substantially to lessen competition, or to tend to create a monopoly."
15 U.S.C. § 18 (2003). In order to have standing to challenge a
merger under Section 7, a plaintiff must be able to show that he is
likely to suffer or has suffered an antitrust injury as a result of the
allegedly unlawful merger. Cargill, Inc. v. Monfort of Colorado, 479
U.S. 104, 122 (1986). "[T]hreatened loss from increased competition"
is not sufficient to meet this burden. Id.

   Lastly, Appellants allege violations of the Maryland Antitrust Act.
"Section 11-204(a)(1) of the Maryland Act is essentially the same as
§ 1 of the Sherman Antitrust Act . . . ." Natural Design, Inc. v. Rouse
Co., 485 A.2d 663, 666 (Md. 1984). Interpreting state antitrust law,
Maryland courts are to "‘be guided by the interpretation given by the
federal courts to the various federal statutes dealing with the same or
similar matters.’" Id. (quoting Maryland Antitrust Act, § 11-202(a)).
Thus, Appellants state antitrust claims simply mirror their Sherman
Act claims.
8              BERLYN INC. v. THE GAZETTE NEWSPAPERS
   Two essential elements of Appellants’ federal and state antitrust
claims are proof of the relevant product and geographic markets.2 See
Service & Training, Inc. v. Data General Corp., 963 F.2d 680, 683
(4th Cir. 1992) (Section 1 of the Sherman Act); White v. Rockingham
Radiologists, Ltd., 820 F.2d 98, 104 (4th Cir. 1987) (Section 2 of the
Sherman Act); Barber & Ross, Co. v. Lifetime Doors, Inc., 810 F.2d
1276, 1279 (4th Cir. 1987) (Section 7 of the Clayton Act); Fed. Trade
Comm’n v. Food Town Stores, Inc., 539 F.2d 1339, 1344 (4th Cir.
1976) (Section 7 of the Clayton Act); Natural Design, Inc., v. Rouse
Co., 485 A.2d 663 (Md. 1984) (Maryland Antitrust Act). That is, in
order to determine whether any antitrust violation has occurred, "we
must first define the relevant market because the concept of competi-
tion has no meaning outside its own arena, however broadly that
arena is defined. The plaintiff in an antitrust case bears the burden of
proof on the issue of the relevant product and geographic markets."
Satellite Television & Assoc. Res., Inc., v. Continental Cablevision of
Virginia, Inc., 714 F.2d 351, 355 (4th Cir. 1983).

   A relevant product market "is composed of products that have rea-
sonable interchangeability for the purposes for which they are pro-
duced . . . ." United States v. E. I. duPont de Nemours and Co., 351
U.S. 377, 404. See also Satellite Television & Assoc. Res., Inc., 714
F.2d at 356 (holding that a plaintiff must show "that commodities
[are] reasonably interchangeable by consumers for the same purpose"
within that market). For all of their antitrust claims, Appellants con-
tend that the product market consists of the legal and commercial
advertising services provided by weekly community newspapers and
the Post Company’s Extra. Excluded from this proposed market are
other forms of print advertising, such as direct mail and fliers, along
with non-print media advertising on radio or local cable television. In
support of this product market, Appellants contend, "These products
[within the proposed market] are distinct from daily newspapers and
other print media (e.g., direct mail) as well as nonprint media, which
are much more costly and less focused on matters of local interest."
(Br. for Appellants, at 43.) Appellants note that an individual newspa-
    2
   Because we find that Appellants have failed to establish a relevant
product market, as explained below, we need not consider whether their
evidence is sufficient to establish the necessary geographic markets.
                BERLYN INC. v. THE GAZETTE NEWSPAPERS                       9
per reader would not consider radio, direct mail, or local cable televi-
sion as "reasonably interchangeable" with a community newspaper.3

   The flaw with this argument is that newspaper readers are not the
relevant consumers for the purposes of the duPont test. See 351 U.S.
at 404. The consumers in this case are the advertisers, and from the
advertisers’ perspectives, direct mail and other forms of advertising
may well be "reasonably interchangeable." With the proper consumer
in mind, we now consider the evidence that Appellants have mar-
shaled in support of their proposed product market.

   The strongest of that evidence is as follows. First, Appellants’ cite
to what appears to be an advertising flier produced by the Press Net-
work.4 The one-page flier states, in part:

      Press Network readers look to their suburban newspapers to
      tell them where to find what they need at stores right in their
      own neighborhoods, not across town or across the river.
      They don’t seek this kind of information on TV or radio.
      They know that if they see a print ad, it’s there to go back
  3
     Appellants also seek to rely on the testimony of their proposed expert
witness, Mr. James Shaffer. The district court correctly ruled, however,
that Shaffer is unqualified to offer expert testimony as an economist on
the establishment of relevant product or geographic markets. While Shaf-
fer has an MBA and significant executive experience in the newspaper
industry, he subscribes to no economics journals, and, as of the date of
his first deposition, could not name any economics journals. Needless to
say, he has not published any economics-related articles. He is also unfa-
miliar with basic terminology and concepts used by economists who
work on antitrust cases. Furthermore, Shaffer admitted that he had never
conducted a relevant market analysis, and that any reading he had done
on the subject came from materials provided to him by Appellants’ attor-
neys.
   4
     We note that the document "appears to be" an advertising flier,
because Appellants have failed to lay a foundation for the introduction
of this document into evidence, and its origins are not clear. There are
similar admissibility problems with much of Appellants’ documentary
evidence. Even assuming that this evidence would be admissible at trial,
however, it still fails to aid Appellants in their effort to establish a rele-
vant product market.
10             BERLYN INC. v. THE GAZETTE NEWSPAPERS
     to whenever they need it, without having to wait until the
     next time a commercial airs. Print ads don’t just make an
     impression; they sell!

(J.A. at 1243.) Appellants claim that with this flier, the Press Network
has effectively conceded that TV and radio are not in the same prod-
uct market as print media. We, however, find that this flier tends to
prove exactly the opposite. By sending this flier out to local busi-
nesses, the Press Network appears to be trying to convince businesses
to spend their limited advertising resources on print ads, not on radio
or TV ads. Clearly, based on the fact that the flier goes to great
lengths to show how much better print media is than radio or TV, the
Press Network sees these other media outlets as key competitors.

   Second, Appellants rely on a Washington Post Business Marketing
Strategy paper to show that the Post Company considers radio to be
a "medium that delivers lower total audiences but a higher concentra-
tion of specific ‘target groups,’" and that the "[a]dvertising costs have
increased substantially with local radio." (J.A. at 1262.) Again, if any-
thing, this evidence tends to show that all of these media outlets are
within the same product market, to the extent that they are competing
for the same limited pool of advertisers’ dollars. The document
observes, for example, "More and more media are targeting slices of
the pie. Targeted media — cable television, radio, community news-
papers, and the Internet — have been the fastest growing in the past
five years." (J.A. at 1249.)

   There is an additional, fundamental weakness with Appellants’ def-
inition of the relevant product market. While their market definition
is underinclusive as explained above, it is also overinclusive, because
it places legal advertising in the same market as commercial advertis-
ing. Kenneth Baseman, the Post Company’s expert witness,
explained:

     The economics of legal advertising differs substantially
     from the economics of other forms of advertising carried in
     newspapers. The primary reason for this difference is that
     circulation is very valuable to other forms of advertising, but
     has either no value or very limited value to legal advertisers.
     . . . Many legal advertisers are simply looking for the chea-
                BERLYN INC. v. THE GAZETTE NEWSPAPERS                     11
      pest way to meet a legal notice requirement. For these
      advertisers, circulation has no value. They simply want the
      cheapest newspaper that meets the requirements to be a
      paper of record. This will often be a low circulation paper.

(J.A. at 2582.) Appellants have offered no evidence to rebut Base-
man’s testimony on this point.

   In sum, it is clear that Appellants have failed to meet their burden
to establish the relevant product market. Accordingly, the Post Com-
pany, Gazette, and the Press Network are entitled to summary judg-
ment on this ground alone, at least as to Appellants’ claims relating
to the Maryland Antitrust Act, Section 2 of the Sherman Act, and Sec-
tion 7 of the Clayton Act.

   The failure to define a relevant product market is not necessarily
dispositive, however, of Appellants’ claim under Section 1 of the
Sherman Act, as they have alleged a per se violation of the Sherman
Act based on the bylaws of the Press Network. In making this argu-
ment, Appellants suggest that the Press Network is an essential facil-
ity to operating a community newspaper in the Washington, D.C.
area, and that the Press Network’s exclusion of the plaintiffs would
be a per se violation of the Sherman Act.5

   There are three methods of analysis in the antitrust context: "(1) per
se analysis, for obviously anticompetitive restraints, (2) quick-look
analysis, for those with some procompetitive justification, and (3) the
full ‘rule of reason,’ for restraints whose net impact on competition
is particularly difficult to determine." Dickson, 309 F.3d at 205 (quot-
ing Continental Airlines, Inc. v. United Airlines, Inc., 277 F.3d 499,
508 (4th Cir. 2002)). Appellants point to only one allegedly anticom-
petitive effect of the Press Network’s bylaws: that the bylaws allow
Gazette, as a fifty percent shareholder of the Press Network, to exer-
  5
   The elements of an essential facilities claim are: (1) control of the
facility by a monopolist; (2) a competitor’s inability reasonably to dupli-
cate the facility; (3) denial of the use of the facility to a competitor; (4)
feasibility of providing the facility to the competitor. Laurel Sand &
Gravel, Inc. v. CSX Transportation, Inc., 924 F.2d 539, 544 (4th Cir.
1991).
12             BERLYN INC. v. THE GAZETTE NEWSPAPERS
cise veto power over who can become a member of the network,
thereby allowing Gazette to exclude any competing newspaper that it
wishes. Appellants have no evidence, however, to suggest that the
Press Network and Gazette have conspired to provide Gazette with
this power for any anticompetitive reason. In fact, it seems clear that
if Gazette did exercise its power in an anticompetitive manner, the
result would be a significant loss of business for the Press Network.

   Businesses advertise through the Press Network only because it
provides them with one-stop shopping, allowing them to advertise in
several, different community newspapers without having to make
separate arrangements with each of those papers. If Gazette were to
bar all non-Gazette publications from joining the Press Network, the
network itself would become useless. It would be just as easy for
advertisers to go directly to Gazette, without having to donate a por-
tion of their advertising budgets to a middleman like the Press Net-
work. In short, the Press Network can only provide a useful service
to its consumers if there is a great deal of competition in the newspa-
per marketplace, with a diverse array of community newspapers in
which businesses may wish to advertise.

   As a result, the procompetitive justifications for the Press Network
are readily apparent. The Press Network allows smaller community
newspapers who are members of the Press Network to more effec-
tively compete with other media outlets for advertisers’ dollars in the
intensely competitive Washington, D.C. metropolitan area. The more
quality newspapers that the Press Network includes in its member-
ship, the more attractive its service becomes to businesses. Far from
having an anticompetitive effect, it appears that the Press Network
permits community newspapers to thrive in a marketplace that might
otherwise be reluctant to tolerate small publications that do not have
a presence throughout the entire Washington, D.C. region.

   Accordingly, Appellants’ attempt to allege a per se violation of the
Sherman Act fails, and the rule of reason analysis continues to apply
to all of Appellants’ antitrust claims, including their Section 1 claim
under the Sherman Act. Because they have failed to establish a rele-
vant product market, as explained above, Appellants’ claims under
Section 1 of the Sherman Act fail at the summary judgment stage,
               BERLYN INC. v. THE GAZETTE NEWSPAPERS                   13
along with their claims under Section 2 of the Sherman Act, Section
7 of the Clayton Act, and the Maryland Antitrust Act.

                                    V

   In addition to the antitrust claims discussed above, Appellants have
alleged breach of contract and tortious interference with contract
under Maryland law. Appellants base these allegations on their theory
that Kapiloff and Nuttall entered into a binding contract whereby the
Prince George’s Sentinel would be the Press Network’s exclusive
newspaper in Prince George’s County. Kapiloff concedes that no
written document exists memorializing this agreement, and she fur-
ther concedes that Nuttall never stated that the Sentinel would be "her
paper" in perpetuity. In fact, it is logical to assume that Kapiloff’s and
Nuttall’s exclusivity agreement would continue only so long as it was
beneficial to both parties, which would require that the Prince
George’s Sentinel meet Nuttall’s reasonable expectations for the qual-
ity of the publication and the level of circulation in the county. The
Sentinel’s failure to meet these expectations justifies Nuttall’s deci-
sion to sever the exclusivity agreement, assuming that one existed.
Accordingly, Appellants’ claims of breach of contract and tortious
interference with contract must be dismissed.

  Appellants have also stated a claim of unfair competition. To prove
unfair competition under Maryland law, a plaintiff must show that a
defendant damaged or jeopardized his or her business "by fraud,
deceit, trickery, or unfair methods...." Baltimore Bedding Co. v,
Moses, 34 A.2d 338 (Md. 1943). As the district court concluded, there
simply was no evidence of any fraud or collusion between the Press
Network, Gazette, and the Post Company. Accordingly, this claim
must also be dismissed.

                                   VI

   For the foregoing reasons, the district court’s rulings are in all
respects

                                                            AFFIRMED.